DETAILED ACTION

Claims 1-20 are pending in this office action.
Applicant’s arguments, filed 03/03/2022, have been fully considered but they are not persuasive.
    
	Information Disclosure Statement	
The information disclosure statement (IDS) submitted on 03/03/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant argues:
Claims 1-6, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Watkins. Applicant respectfully submits that claims 1, 11 and 17 are patentable over the cited reference because Watkins does not disclose all of the features of the claims. Whenever the user of the network device 3 requests access to a network service proxied by the gateway 1, the gateway 1 determines whether the user is authorized to access the service requested. The authorization is done on a per-service basis using the authorization processing unit 7 and the access control rules unit 6. The access control rules unit 6 contains access control rules that specify actions (allow or deny access) based on "variables" that are given values when a remote network device 3 signs-on and when integrity scans occur...One of the benefits of the client integrity scanning of the present invention is that the gateway can be configured to prevent a user from accessing the gateway 1 sign-on page from a remote device that may have already been compromised by an attacker. Thus, the user will avoid entering enterprise passwords on insecure remote devices. (Watkins at [0031]). More specifically, FIG. 2 illustrates in more detail the process of performing the integrity scan before a user is allowed to successfully sign-on to the gateway 1. In step S1, the user of a remote network device 3 requests to sign-on to the gateway 1 so as to receive network services from the network services server 11 on the enterprise network 9. The remote network device 3 initiates a request for the sign-on page of the gateway 1 via the web browser 2. (Watkins at [0033]). In step S2, the gateway 1 either routes the user directly to the sign-on page, or determines that the user's remote network device 3 should be scanned for security integrity. (Watkins at [0046]). If the gateway 1 in step S3 determined that a scan is to be performed, then in step S4, the gateway 1 downloads to the web browser 2 of the remote network device 3 an applet along with a scan script to be run by the applet. It is contemplated by the invention that the scan script is run on the platform of the remote network device 3 using a signed Java applet...In step S6, after the scan is done, the applet assigns values to certain variables that are specified in the scan script. For example, the applet sends the results of the scan in the form of multiple pairs (e.g., "variable=value") to the gateway 1. In step S7, the gateway 1 then stores the values assigned to each variable specified in the scan script in a memory location (not shown) for later use in the user's session. (Watkins at [0047]). Assuming that the results of the client integrity scan is acceptable, as determined in step S8, then the gateway 1, in step S9, returns the sign-on page to the user's browser. (Watkins at [0048]). As part of the sign-on process, the user in step S10 and step S11 sends authentication credentials to the gateway 1. The authentication credential can be, for example, a password entered by the user or the like. (Watkins at [0049]). After the user has successfully signed on, the user can make a request for services from the network service server 11. Upon receiving the request, the gateway 1 consults its access control rule lists to determine if the user is authorized receive the requested service from the network. (Watkins at [0051]). Watkin's discloses "[i]n step S1, the user of a remote network device 3 requests to sign-on to the gateway 1 ... The remote network device 3 initiates a request for the sign- on page of the gateway 1 via the web browser 2... In step S2, the gateway 1 either routes the user directly to the sign-on page, or determines that the user's remote network device 3 should be scanned for security integrity ... ".
Examiner Response:
Regarding argument (a), examiner respectfully disagrees with applicant. As also cited by the applicant above, Watkins, in para 0031, discloses - “Whenever the user of the network device 3 requests access to a network service proxied by the gateway 1, the gateway 1 determines whether the user is authorized to access the service requested. The authorization is done on a per-service basis using the authorization processing unit 7 and the access control rules unit 6. The access control rules unit 6 contains access control rules that specify actions (allow or deny access) based on "variables" that are given values when a remote network device 3 signs-on and when integrity scans occur...”. The reference particularly recites - “One of the benefits of the client integrity scanning of the present invention is that the gateway can be configured to prevent a user from accessing the gateway 1 sign-on page from a remote device that may have already been compromised by an attacker. Thus, the user will avoid entering enterprise passwords on insecure remote devices”. In other words, a sign-on page for authentication is not presented unless the user is authorized based on successful integrity scan. Further along, Watkins, in para 0029-0030, discloses - “…, the function of the gateway 1 of the present invention is that of a proxy for services offered by an enterprise network 9. In order to make use of these services, the user of the remote network device 3 must sign on (authenticate) to the gateway using his/her web browser 2. The user signs on to the gateway 1 by providing authentication credentials to the gateway 1”, and “Before and/or after the user signs on, the gateway 1 may execute a security integrity scan of the remote network device 3”. This clearly indicates that a scan or authorization step takes place before authentication is done. Whereas further authorization for services 10 and 11 based on access control rules is another authorization step that may be part of authenticated access provision at a later stage.

The Office Action appears to allege that a "remote network device 3 [that] initiates a request for the sign-on page of the gateway 1 via the web browser 2" discloses "receiving, by a processing device, an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application," as recited by claim 1. The Applicant respectfully disagrees with the Office Action's characterization of Watkins. Requesting a sign-on page of the gateway via a web browser cannot be properly interpreted as disclosing the above features of claim 1 at least because a request for a sign-on page is not "an authorization request" much less "an authorization request ... to authorize a client application that requests a service offered by the trusted application," as recited in claim 1 (emphasis added). Moreover, a webpage that requests a sign-on page is not "a client application that requests a service offered by the trusted application," as recited in claim 1. (Emphasis added). The Applicant would like to emphasize that a request for a service, such as a service offered by services unit 11, is performed in Watkins only after the integrity check has been performed, the sign-on page has been sent, and the user has been authenticated. (See at least Watkins [0051] above). The Office Action at pages 5-6 appears to assume that Watkins' integrity check discloses "determining, in view of the authorization request, whether the client application is authorized to access the trusted application" and "causing an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application," as recited in claim 1. The Applicant respectfully disagrees. "Assuming that the results of the client integrity scan is acceptable, as determined in step S8, then the gateway 1, in step S9, returns the sign-on page to the user's browser," as disclosed by Watkins cannot be properly interpreted as disclosing the above features of claim 1 at least because a sign-on page is not the same as "the trusted application," and determining whether to send the sign-on page based on the integrity scan is not the same as "determining .. whether the client application is authorized to access the trusted application," as recited in claim 1. Additionally, and as noted above, Watkins' sending a sign-on page based on the acceptability of the integrity scan is not the same as "causing an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application," as recited in claim 1 at least because Watkins merely sends a sign-on page responsive to an acceptable integrity scan - and has not received any user credentials in order to perform a user authentication prior to sending the sign-on page. Moreover, Watkins explicitly states that authorization of services is performed after authentication of the user - "After the user has successfully signed on, the user can make a request for services from the network service server 11. Upon receiving the request, the gateway 1 consults its access control rule lists to determine if the user is authorized receive the requested service from the network." (Watkins at [0051]).
Examiner Response:
Regarding argument (b), examiner respectfully disagrees with applicant. Watkins teaches, in Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030, the claimed limitation - “receiving, by a processing device, a request from a trusted application to authorize a client application that requests a service offered by the trusted application”, wherein, the gateway and proxy (trusted services) receive a request from the client browser (client application) that requests a service (“the function of the gateway 1 of the present invention is that of a proxy for services offered by an enterprise network 9” - (Watkins - para 0029-0030), and further access to services 11 provided by the gateway proxy), and wherein the service unit proxy gateway 1 in turn requests integrity check or client request authorization to authorize client prior to service authentication. Furthermore, as to authorization and authentication limitations as claimed, the webpage of a client browser may be treated as a client application that triggers or initiates the process of authentication and access. Also, Watkins already teaches the authorization (scan) before presenting a sign-on page as explained above, however, irrespective of whether a log-on page is presented before or after, the request for authentication from a client triggers multiple steps such as a sign-on request, credential transfer, checking against stored credentials (which may be broadly viewed as a step to ensure that the user is authorized because the credentials match), and finally “authenticating” (causing an authentication) that leads to notifying the system/user to proceed further with the process of access. From that point of view, since the limitations do not require that the authorization process be a separate step which leads to initiating another explicit authentication step, hence may be treated as part and partial of each other (as an alternative interpretation). In any case, an access request involving authentication request from the client may be treated as a process that requests authorization. The request may be intended for to achieve a successful access, which may involve any number of steps (or checks) in between by the system. The client of Watkins requests access to gateway proxy services (whether explicitly or implicitly), wherein the gateway proxy services are trusted services for the sake of access authorization via scan and authentication, to avail further services that are access-controlled by the proxy, and the proxy services in turn request authorization via integrity check, and further authentication, which are the steps that read on the claimed limitations as explained herein.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 15/331,591, now patent# 10,482,286 B2 (referred to as ‘286 hereinafter). With regards to ‘286, claims 1-20 of ‘286 patent claim all the limitations set forth in the instant claims. Particularly, the instant independent claims 1, 11 and 17 are covered by the subject matter of the comparatively narrower independent claims 1, 11 and 17 respectively of ‘286. Similarly, the instant claim 13 is covered by claims 11 and 13 of ‘286, and the instant claim 18 is covered by claims 17 and 18 of ‘286. Further, the instant claims 2-10, 12, 14-16 and 19-20 are anticipated by the corresponding claims 2-10, 12, 14-16 and 19-20 respectively of ‘286. As various limitations in the above claims of ‘286 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘286 as discussed above. 
Further, the system and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the device/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-15, 17-19 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Watkins et al. (US 2004/0268145 A1, Watkins hereinafter).
For claim 1, Watkins teaches receiving, by a processing device, an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030 – client device comprising various client application elements such as client browser and network applications, requesting to access services provided by components of the trusted application (Gateway, to which the trusted software application accessed via client’s web browser send access requests); service unit proxy (gateway 1) in turn requests integrity check (via processing elements 6 and 7) to authorize client (authorization request) prior to permitting access to the gateway service, wherein the client application elements contribute in success or failure of integrity check);
determining, in view of the authorization request, whether the client application is authorized to access the trusted application; causing an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application; and returning to the trusted application, by the processing device, an authorization result in view of the determining and the authentication (para 0028-0031 – integrity of client device (and in turn, of its client applications) is checked to authorize if the client conforms to access requirements – and followed by user authentication by the authorization/authentication security component; para 0029-0033, 0048-0051).

For claim 2, Watkins teaches wherein the trusted application is a software application to offer the service to the client application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012-0017, 0028-0030 – client device comprising various client application elements such as client browser and network applications, and the gateway comprising trusted application components), and wherein the service requested by the client application is other than authorization and authentication (para 0008, 0014, 0031 – requests include access requests for network resources and network services which in turn require the gateway services which are integral to providing broader services such as resource access). 

For claim 3, Watkins teaches wherein the authorization request identifies the user of the client application (para 0028-0031, 0049-0050).

For claim 4, Watkins teaches wherein causing the authentication of the user comprises invoking an authentication agent to collect one or more credentials from the user that are used to access the service (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request).

For claim 5, Watkins teaches wherein the user accesses the client application within a session, and wherein the authentication agent runs in the session (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request to access services followed by submitting of credentials for authentication in that session).

For claim 6, Watkins teaches wherein the user accesses the client application within a session, and wherein the authentication agent runs outside the session (para 0029, 0049-0050 – the authentication agent receives credentials again upon failure which can be viewed as outside the first session).

For claim 11, Watkins teaches a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising receiving, by a processing device, an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030 – client device comprising various client application elements such as client browser and network applications, requesting to access services provided by components of the trusted application (Gateway, to which the trusted software application accessed via client’s web browser send access requests); service unit proxy (gateway 1) in turn requests integrity check (via processing elements 6 and 7) to authorize client (authorization request)  prior to permitting access to the gateway service, wherein the client application elements contribute in success or failure of integrity check);
determining, in view of the authorization request, whether the client application is authorized to access the trusted application; causing an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application; and returning to the trusted application, by the processing device, an authorization result in view of the determining and the authentication (para 0028-0031 – integrity of client device (and in turn, of its client applications) is checked to authorize if the client conforms to access requirements – and followed by user authentication by the authorization/authentication security component; para 0029-0033, 0048-0051).

For claim 12, Watkins teaches wherein the trusted application is a software application to offer the service to the client application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012-0017, 0028-0030 – client device comprising various client application elements such as client browser and network applications, and the gateway comprising trusted application components), and wherein the service requested by the client application is other than authorization and authentication (para 0008, 0014, 0031 – requests include access requests for network resources and network services which in turn require the gateway services which are integral to providing broader services such as resource access).

For claim 13, Watkins teaches wherein the authorization request identifies at least one of the user of the client application, the client application, or an action to be carried out by the trusted application (para 0028-0031, 0049-0050 – identifies user of the client application; para 0028-0044 - a service requested is identified in the request such that the desired action to be performed by the gateway happens to be authorization, authentication, integrity check based on various requester attributes since the request from the client intends to get authorized and authenticated for further access).

For claim 14, Watkins teaches wherein causing the authentication of the user comprises invoking an authentication agent to collect one or more credentials from the user that are used to access the service (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request).

For claim 15, Watkins teaches wherein the user accesses the client application within a session, and wherein the authentication agent runs outside the session (para 0029, 0049-0050 – the authentication agent receives credentials again upon failure which can be viewed as outside the first session).

For claim 17, Watkins teaches a system comprising: a memory; and a processing device, operatively coupled to the memory (Fig. 1; para 0028, 0063), to: receive an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030 – client device comprising various client application elements such as client browser and network applications, requesting to access services provided by components of the trusted application (Gateway, to which the trusted software application accessed via client’s web browser send access requests); service unit proxy (gateway 1) in turn requests integrity check (via processing elements 6 and 7) to authorize client (authorization request) prior to permitting access to the gateway service, wherein the client application elements contribute in success or failure of integrity check); 
determine, in view of the authorization request, whether the client application is authorized to access the trusted application; cause an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application; and return to the trusted application an authorization result in view of the determining and the authentication (para 0028-0031 – integrity of client device (and in turn, of its client applications) is checked to authorize if the client conforms to access requirements – and followed by user authentication by the authorization/authentication security component; para 0029-0033, 0048-0051).

For claim 18, Watkins teaches wherein the authorization request identifies at least one of the user of the client application, the client application, or an action to be carried out by the trusted application (para 0028-0031, 0049-0050 – identifies user of the client application).

For claim 19, Watkins teaches wherein to cause the authentication of the user, the processing device to invoke an authentication agent to collect one or more credentials from the user that are used to access the service (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Watkins et al. (US 2004/0268145 A1, Watkins hereinafter), in view of Gomez et al. (US 2008/0141339 A1, hereinafter Gomez).
For claims 7, 16 and 20, Watkins does not expressly teach, however Gomez teaches wherein the one or more credentials comprise a fingerprint (para 0078, 0080, 0103). Based on Watkins in view Gomez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the teaching of Gomez to the system of Watkins, in order to extend the capabilities of Watkin’s system to also include variety of more secure and well-known authentication mechanisms such as fingerprint authentication.


Claims 8-9 are rejected under 35 U.S.C. 103 as being as being unpatentable over Watkins et al. (US 2004/0268145 A1, Watkins hereinafter), in view of Kortum et al. (US 2006/0048179 A1, hereinafter Kortum).
For claim 8, Watkins teaches wherein the authentication agent is to display a graphical user interface to obtain the one or more credentials from the user (para 0029, 0048 – sign-on using web browser or sign-on page); and 
Watkins does not explicitly teach the one or more credentials comprise a credential associated with a super user that is used to access the service. Kortum teaches displaying a graphical user interface (GUI) page to obtain the one or more credentials from the user, including a master user that is required to access the requested service (Fig. 1; para 0016, 0017, 0019, which teach GUI for entering usernames and passwords). Therefore, based on Watkins in view Kortum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the teaching of Kortum to the system of Watkins, in order to create a user friendly system that allows username and password entry through a convenient GUI, for authentication of a user or an administrator of client application of Watkins’ system, for further access of the requested target service.

For claim 9, Watkins teaches the claimed subject matter as discussed above. Watkins does not teach wherein the authentication agent is to display a graphical user interface that enables the user to select a predetermined authorized user and a credential associated with the predetermined authorized user that is used to access the service. Kortum teaches displaying a graphical user interface that enables the user to select a predetermined authorized user and a credential associated with the predetermined authorized user that is required to access the service (Fig. 1; para 0014, 0015, 0017, which teach GUI for saving and/or selecting username and saved password credentials). Therefore, based on Watkins in view Kortum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the teaching of Kortum to the system of Watkins, in order to create a user friendly system that not only allows username and password entry through a convenient GUI, but also lists an already trusted or established users with saved credentials for selection, in the process of authentication of user of client application of Watkins’ system, for further access of the requested target service.


Claims 10 is rejected under 35 U.S.C. 103 as being as being unpatentable over Watkins et al. (US 2004/0268145 A1, Watkins hereinafter), in view of in view of Ting et al. (US 2009/0292814 A1, hereinafter Ting).
For claim 10, Watkins does not appear to expressly teach accessing a different authority to perform at least one of additional authorization of the client application or additional authentication of the user. Ting teaches accessing a different authority to perform at least one of additional authorization of the client application or additional authentication of the user (para 0048, 0052, which teaches accessing a third-party authority to obtain authentication and additional access control information). it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of third party or external sources for obtaining user or service specific authentication information as taught by Ting, in order to make the system of Watkins more secure and space/performance efficient by utilizing additional external authentication services and/or other externally provided security information.    



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433